Citation Nr: 0639701	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  02-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1946 to October 1949 and from November 
1950 to January 1952.  He died in October 1999, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

This claim has previously been before the Board for 
adjudication, and was remanded in May 2001, November 2003, 
and March 2005 for further procedural and evidentiary 
development.  All required actions have been taken.


FINDINGS OF FACT

1.  The veteran did not expire as a result of care, or lack 
thereof, provided by VA health care professionals at the VA 
Medical Center in Dallas, Texas. 

2.  The care provided to the veteran by VA was highly 
competent, with no indication of negligence, carelessness, 
lack or skill, or error in judgment.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim 
and has fully disclosed the government's duties to assist 
her.  In a March 2004 letter, the appellant was notified of 
the information and evidence needed to substantiate and 
complete her claim.  The appellant was specifically informed 
as to what evidence she was to provide and to what evidence 
VA would attempt to obtain on her behalf. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The March 2004 letter advised the appellant to 
let VA know of any information or evidence in her possession 
which would aid in the substantiation of her claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The appellant was not notified of evidence necessary to 
establish both a disability rating and an effective date of 
any rating should indeed her claim be granted as is required 
per recent United States Court of Appeals for Veterans Claims 
(Court) precedent.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Per the same precedent, however, 
adjudication on the appellant's claim will be without 
prejudice to the appellant if the decision results in a 
denial of the claim.  Id.  As this claim results in a denial, 
there will be no prejudice to the appellant in rendering a 
final decision.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Pertinent statutory and regulatory guidelines provide that 
when a veteran suffers additional disability or death as a 
result of training, hospital care, medical treatment, 
surgical treatment, or examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the appellant must show that VA 
treatment in question resulted in additional disability or 
death and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment; or, that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
treatment upon which the claim for benefits is based with the 
veteran's condition after such treatment.  38 C.F.R. § 
3.361(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The appellant contends, in essence, that the veteran's death 
was a result of lack of proper medical care, specifically an 
early discharge, given at the VA Medical Center (VAMC) in 
Dallas, Texas, in August and October 1999.  She claims that 
if the VA hospital had kept him and taken good care of him, 
he could have lived.  

This claim has previously been before the Board on several 
occasions.  Initially, the appellant put forward a claim 
contending that the veteran's service-connected low back 
disability played a substantial role in causing the veteran's 
death.  This claim was initially denied by the RO, at which 
point the appellant posited a notice of disagreement and also 
put forward the current claim seeking compensation under 
38 U.S.C.A. § 1151.  The appellant's claim of service 
connection for the cause of the veteran's death was denied by 
the Board in a May 2001 decision which is now final.

The record shows that in the immediate period prior to his 
death, the veteran was hospitalized at the Dallas VAMC from 
August 11, 1999 to August 17, 1999 and from September 29, 
1999 to October 2, 1999.  The veteran died on October [redacted], 1999 
while a patient at a private hospital.  The veteran's death 
certificate lists abdominal sepsis as the immediate cause of 
death, with septic shock, chronic obstructive pulmonary 
disease (COPD), and colon cancer as underlying causes of 
death.  

The appellant contends that during a hospital stay at the 
Dallas VAMC, the veteran was asked to consume a substance, 
Golytely(r), so that his bowels could be illuminated for 
colonoscopy.  The veteran allegedly refused to consume this 
and asked to go home.  According to the appellant, VA 
discharged the veteran prematurely, and his subsequent death 
at a private hospital could have been prevented. 

Per Board remand instructions, the claims file was sent to a 
VA medical examiner to review the facts and circumstances 
surrounding the veteran's death.  In a detailed report, dated 
in September 2005, the examiner relayed the complex medical 
history of the veteran, including a history of medical, 
radiation, and surgical treatment for colon cancer, chronic 
pulmonary disease, vascular disease, cerebrovascular 
infarction, hypertension, and epigastric obstruction.  The 
Board notes that the veteran did indeed refuse colonoscopy 
while at the Dallas VAMC during a hospitalization which ran 
from August 11, 1999 to August 17, 1999.  The procedure had 
been scheduled because testing and objective examination 
indicated that epigastric pain might be related to a 
recurrence of colon cancer.  The veteran's failure to have 
this test was not the fault of VA health care providers, but 
a willful choice of the veteran to reject further care. 

The veteran again came to the Dallas VAMC in September 1999, 
again complaining of gastric pain.  In the course of this 
hospitalization, which lasted until October 2, 1999, the 
veteran was treated for epigastric pain which was thought to 
be a bowel obstruction.  The veteran was prepared for surgery 
to correct the obstruction, but, had a large bowel movement 
prior to surgery and it was felt that surgical intervention 
was unnecessary.  The veteran remained in the hospital for 
observation, but by the third day of hospitalization was 
demanding to be released home.  The veteran was discharged 
from Dallas VAMC, and apparently after several days reported 
to a private hospital where he eventually expired.  On the 
day of discharge in October 1999, a resident physician noted 
that  "[the veteran] states that he would like to go home 
and return later for further testing" and annotated that he 
"had previously left against medical advice."  The veteran 
was scheduled to have a follow-up visit at the VA oncology 
clinic following his release from the hospital.  

The September 2005 examiner stated that "as to the treatment 
or lack of treatment at the Dallas VA Medical Center, I see 
no relationship to the treatment at [this facility] and the 
veteran's death."  The examiner noted how the veteran had 
numerous clinical visits and hospital admissions for 
treatment of his conditions, including "[computerized 
tomography (CT)] scans, [magnetic resonance imaging (MRI) 
viewing], blood studies, and upper and lower endoscopic 
procedures."  These procedures were conducted as VA felt the 
veteran likely had recurrent colon cancer, and made every 
available effort to determine if this was the case.  The 
examiner characterized the care given by Dallas VAMC 
personnel as "excellent," with the treatment "certainly 
[not resulting] in an additional disability [that] would not 
have been present had proper treatment begun earlier."  The 
examiner unequivocally stated that no error in judgment, 
carelessness, negligence, or lack of skill on the part of VA 
health care providers occurred during the veteran's treatment 
at the Dallas VAMC at any time.  

In light of the foregoing, the Board concludes that there was 
no negligence, carelessness, or other fault on the part of VA 
regarding the veteran's death and that the veteran's care at 
the Dallas VAMC did not result in any additional disability.  
To the contrary, the veteran's departure from the Dallas VAMC 
following his August, September, and October 1999 
hospitalizations was due to his own desire to receive no 
further care on an inpatient status.  A very detailed and 
competent medical review of the veteran's file indicates that 
he was given the highest possible quality of care at Dallas 
VAMC, and that his subsequent death, while unfortunate, was 
not due to any actions or omissions on the part of the VA 
hospital staff.  Indeed, the veteran had numerous medical 
problems at the time of his death, none of which are shown to 
be related to any type of care given by VA.  As such, this 
claim is denied.     

The only evidence supportive of a finding that the veteran's 
death was brought about by VA negligence comes from the 
appellant's lay statements.  As she has not been shown to 
have the proper medical knowledge to render such an opinion, 
her assertions lack evidentiary value and must be 
disregarded.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


